Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 25, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143950-1(82)                                                                                         Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  IGOR BERGER, a/k/a GERALD BERGER,                                                                        Brian K. Zahra,
                                                                                                                      Justices
           Plaintiff/Counter-Defendant-
           Appellee,
  v                                                                 SC: 143950-1
                                                                    COA: 291663, 293880
                                                                    Wayne CC: 07-707413-CZ
  ALLA KATZ and PAUL KATZ,
             Defendants/Counter-Plaintiffs-
             Appellants.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 26,
  2012 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 25, 2012                       _________________________________________
         d0618                                                                 Clerk